      Case 3:20-cv-00095-LRH-WGC Document 19 Filed 07/13/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA


THE BANK OF NEW YORK MELLON          )                  3:20-cv-00095-LRH-WGC
FKA THE BANK OF NEW YORK             )
AS TRUSTEE FOR THE                   )                  MINUTES OF THE COURT
CERTIFICATEHOLDERS OF THE            )
CWALT, INC., ALTERNATIVE LOAN        )                  July 13, 2020
TRUST 2005-47CB, MORTAGE             )
PASS-THROUGH CERTIFICATES,           )
SERIES 2005-47CB,                    )
                                     )
                        Plaintiff,   )
        vs.                          )
                                     )
THOUSAND ISLAND 1960, LLC, et al.,   )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KAREN WALKER             REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Before the court is the motion of Sarah Morris, Esq., and Timothy A. Wiseman, Esq., of
the Morris Law Center, to withdraw as counsel for Defendant Thousand Island 1960, LLC, (ECF
No. 17). Counsels’ motion was served on Thousand Island 1960, LLC (ECF No. 17 at 7). No
timely response has been filed. Therefore, counsels’ motion (ECF No. 17) is GRANTED.

        Although 28 U.S.C. § 1654 allows “parties” to “plead and conduct their own cases
personally,” the statute has not been interpreted to allow corporate entities to do so. “Corporations
and other unincorporated associations must appear in court through an attorney.” In re America
W. Airlines, 40 F.3d 1058, 1059 (9th Cir. 1994) (per curiam) (citations omitted). This rule
“prohibits pro se plaintiffs from pursuing claims on behalf of others in a representative capacity.”
Simon v. Hartford Life, Inc., 546 F.3d 661, 664 (9th Cir. 2008); see also C.E. Pope Equity
Trust v. United States, 818 F.2d 696, 697 (9th Cir. 1987) (trustee may not appear pro se because
he is not the person who by substantive law has the right sought to be enforced).

///
      Case 3:20-cv-00095-LRH-WGC Document 19 Filed 07/13/20 Page 2 of 2



MINUTES OF THE COURT
3:20-cv-00095-LRH-WGC
July 13, 2020
Page Two
____________________________/



        As Judge Hicks noted in HDR Insurance Managers, LLC v. Summit Insurance Services,
Inc., No. 2:09-cv-0380-LRH-GWF (D. Nev. 2011),

               It is well recognized that a corporation may only appear in federal
               court through licensed counsel. See e.g., Rowland v. California
               Mens Colony, Unit II Mens’ Advisory Council, 506 U.S. 194, 200-
               201 (1983); In re Highley, 459 F.3d 554, 555 (9th Cir. 1972).

        IT IS HEREBY ORDERED that Defendant Thousand Island 1960, LLC, shall file a
substitution of counsel within thirty (30) days of this order, i.e., on or before Monday, August 17,
2020. Thousand Island 1960, LLC, should be aware that if it fails to timely secure replacement
counsel, its participation in the Tran-Thousand Island Motion to Dismiss (ECF No. 9) may be
terminated.

      IT IS FURTHER ORDERED that a copy of this order and all documents filed until
Defendant Thousand Island 1960, LLC, obtains counsel shall be served on Thousand Island 1960,
LLC, via regular mail at the following addresses:

                              Thousand Island 1960, LLC
                              Post Office Box 18251
                              Reno, Nevada 89511

                              Thousand Island 1960, LLC
                              3225 McLeod Drive, Suite 100
                              Las Vegas, Nevada 89121



                                              DEBRA K. KEMPI, CLERK

                                              By:        /s/______________________
                                                     Deputy Clerk
